DAVID T. PROSSER, J.
¶ 1. This case is before the court on certification by the court of appeals, pursuant to Wis. Stat. § (Rule) 809.61 (2009-10).1 Joseph J. Spaeth (Spaeth) appealed his convictions of four counts of child enticement after the Winnebago County Circuit Court, William H. Carver, Judge, declined to suppress an incriminating statement Spaeth made to Oshkosh police officers who were conducting a follow up investigation of incriminating admissions that Spaeth made to his probation agent during a compelled polygraph examination. Spaeth claims that his admissions to the agent were subject to use and derivative use immunity, and that the derivative use immunity covered the subsequent statement he made to Oshkosh police, even though this statement was preceded by a valid Miranda warning and Judge Carver found that the statement was voluntary. See Miranda v. Arizona, 384 U.S. 436 (1966).
*224¶ 2. The court of appeals certified the case to this court, asking us "to clarify if a statement made to law enforcement following a probationer's honest accounting to an agent may become a 'wholly independent source' under Kastigar [v. United States, 406 U.S. 441, 460 (1972)] and, if so, under what parameters."
¶ 3. We hold that the statement that Spaeth made to Oshkosh police was derived from the compelled, incriminating, testimonial statement that he made to his probation agent. Thus, Spaeth's statement to police was not derived from a source "wholly independent" from his compelled testimony, as required by Kastigar and State v. Evans, 77 Wis. 2d 225, 252 N.W.2d 664 (1977), even though the statement was preceded by a valid Miranda warning. Consequently, Spaeth's statement to officers is subject to derivative use immunity and may not be used in any subsequent criminal trial. Therefore, we reverse the convictions of Joseph Spaeth and determine that his compelled statement to his probation agent, his subsequent statement to Oshkosh police, and any evidence derived from either statement must be suppressed in any criminal trial. This rule does not apply to a revocation hearing.
I. FACTUAL BACKGROUND
¶ 4. In February 2006 Spaeth was on probation2 for first degree sexual assault of a child. His probation agent was Rebecca DeWitt (Agent DeWitt). On Febru*225ary 15, 2006, Spaeth came to Agent DeWitt's office to participate in a polygraph examination. All sex offenders supervised by Agent DeWitt were required to take polygraph examinations at least once per year. Spaeth was required to take this examination, required to cooperate with the examiner, and required to answer questions truthfully. His failure to take the polygraph examination could have resulted in revocation of his probation. His failure to answer questions truthfully also could have resulted in a serious sanction.
¶ 5. Before taking the polygraph examination, Spaeth signed a "consent form" provided by Behavioral Measures Midwest, L.L.C., the company administering the polygraph examination. The form read in part:
[Plursuant to Wisconsin Administrative Code 332.15, my Wisconsin Department of Corrections (DOC) Agent has requested I take a polygraph examination.
I understand that I am not required to consent to the administration of the examination, and that I can stop the examination at anytime that I desire. In regards to any admissions I make concerning offenses for which I am not on deferred adjudication, probation, or parole, or for which I have not been previously convicted by a court of law, I understand I have the right to have a lawyer present to advise me prior to any questioning and during any questioning. If I am unable to employ a lawyer, I have the right to have a lawyer appointed to counsel with me prior to and during any questioning. I have the right to remain silent and not make any statement at all and any statement I make can and may be used in evidence against me at my trial. I have the right to terminate the interview at anytime.
*226¶ 6. The form given to Spaeth was not an accurate statement of the law for this probationer.3 Spaeth's failure to take the polygraph examination could have resulted in his revocation, and his refusal to sign the "consent form" could have been deemed a refusal to take the polygraph examination. In addition, any statements that Spaeth made during the polygraph examination were subject to use and derivative use immunity and could not be used against him at a criminal trial. Agent DeWitt later testified that Spaeth was aware that the polygraph results and the statements he made in the examination could not be used in a criminal prosecution.
¶ 7. A polygraph examination in these circumstances consists of three parts. First, there is pretest preparation in which the examiner goes through the rules that apply to the probationer and the probationer has an opportunity to admit in advance to any kind of rule violation. Second, there is the actual polygraph test during which the probationer is asked point by point whether he has violated any rule. Third, there is a post-test interview based on admitted rule violations and any apparent deception during the test.
¶ 8. On the morning of February 15, Spaeth signed the form, went through the pretest preparation, and took the test. Agent DeWitt was not present while the test was administered. However, following the test, she was told by the examiner that the polygraph showed that Spaeth was being deceptive.
¶ 9. Thereafter, Agent DeWitt discussed the results of the polygraph with the examiner in Spaeth's *227presence. During this interview, Spaeth admitted violating his curfew, having unsupervised contact with minors, and engaging in physical contact with those minors — all violations of his rules of supervision. Specifically, Spaeth "said that he had been horse-playing with his nieces and nephews and he knew that to be wrong."
¶ 10. Believing that Spaeth had violated his supervision rules, Agent DeWitt contacted the Oshkosh Police Department to pick up Spaeth for a probation hold.
¶ 11. Before Oshkosh police officer Joseph Framke (Officer Framke) arrived, Spaeth admitted more: that he "may have brushed up against his nieces and nephews vaginas or butts or breast area." This admission changed Spaeth's status from someone who was about to be held for rules violations to someone who was about to be held in connection with a possible criminal offense. When Officer Framke arrived, he was told in Spaeth's presence that Spaeth had admitted to physical contact with minors that "may have been a sexual assault." Officer Framke later acknowledged that the agent told him that Spaeth "had made some comments about possibly having inappropriate contact with some nephews and nieces" and "having some contact with the vagina, breast and buttock area."
¶ 12. Officer Framke handcuffed Spaeth and put him in the back of his squad car. He also asked Spaeth "if he would be willing to sit down and talk to me about what Agent DeWitt had told me, and he told me that he would." Agent DeWitt was present during this exchange, and she immediately told Spaeth that he did not need to speak with police and that he could speak with an attorney and that he was not compelled to give detectives "any kind of statement. And Joe [Spaeth] said, no, he wanted to get it off his chest."
*228¶ 13. Spaeth was taken to the police station at approximately 1:00 p.m. At the station he was led to an interview room at the Oshkosh Police Department where he met with Officer Framke and Detective James Busha (Detective Busha). Before the interrogation, Officer Framke told Detective Busha about the information he had received that Spaeth may have sexually assaulted some children. In the interview room, Detective Busha began to discuss Spaeth's Miranda rights at 1:20 p.m., and the officers believed that Spaeth understood those rights. Spaeth agreed to speak with the officers and did not invoke his Miranda rights. Spaeth was in custody continuously from the time Officer Framke placed him in custody for a probation hold until Spaeth gave the statement to officers. The waiver of rights form was signed by Spaeth at 1:24 p.m.
¶ 14. During the interrogation, Spaeth gave a statement that Detective Busha transcribed. The statement implicated Spaeth in several sexual assaults of his minor relatives, including incidents on two dates in mid-February, when Spaeth brushed up against the children inappropriately while wrestling with or tickling them. The interrogation was completed by approximately 2:40 p.m.
¶ 15. Oshkosh Police were unaware of any new sexual assaults involving Spaeth prior to Agent DeWitt informing them of Spaeth's admissions; Agent DeWitt's disclosure led to the officers obtaining the statement during the interrogation.
¶ 16. After interrogating Spaeth, Detective Busha met with the parents of Spaeth's minor relatives who were the victims of the alleged crimes. The parents confirmed that Spaeth had contact with the minor relatives but said they were not aware that Spaeth had *229any sexual contact with them. The minor relatives were not able to say that they had been assaulted by Spaeth.
II. PROCEDURAL HISTORY
¶ 17. A criminal complaint was filed on April 25, 2006, charging Spaeth with four counts of sexual assault of a child under 13 years of age contrary to Wis. Stat. §§948.02(1), 939.50(3)(b), 939.62(2m)(b)2. (2005-06). Spaeth was charged as a persistent repeater under Wis. Stat. § 939.62(2m)(b)2. (2005-06) on all four counts.
¶ 18. Before trial, the defendant moved to suppress "any and all statements obtained by the Oshkosh Police Department, Division of Probation and Parole, and/or any other law enforcement agencies in regard to this case, as well as . . . any leads derived from any such statements or evidence."
¶ 19. The circuit court held a hearing on this motion on July 5, 2006, taking evidence from Agent DeWitt, Officer Framke, and Detective Busha. The court denied the motion, holding that the statement to police was voluntary and thus admissible.
¶ 20. The court said:
The issue does come down to this voluntariness of Mr. Spaeth in making the statement.. .. The Court is going to find that [the oral statement to the two officers and his signed written summary of the oral statement] were provided in a voluntary manner ....
[I]t's a fair means of the Probation Department to determine whether or not people are complying with rules. And when they come across situations that are deemed to be questionable, it certainly is appropriate to refer the matter to the police. .. and allow the police ... to conduct further inquiry.
*230¶ 21. Spaeth's motion to suppress was reconsidered immediately before trial and again denied.
¶ 22. On June 4, 2007, Spaeth was tried by a jury and found guilty on all four counts. At trial, Officer Framke and Detective Busha both testified regarding the oral statement that Spaeth gave to them on February 15 at the Oshkosh police station; the statement that Detective Busha transcribed (and Spaeth signed) also was admitted into evidence.
¶ 23. Spaeth was sentenced to the mandatory life incarceration required for each count, with the sentences to run concurrently.
¶ 24. On October 20, 2008, the circuit court filed an order vacating Spaeth's sentence because it learned that extraneous and prejudicial information was brought into the jury room — namely, knowledge that Spaeth was already a convicted sex-offender. Two days later, the court ordered a new trial.
¶ 25. On March 13, 2009, Spaeth was convicted of four counts of child enticement contrary to Wis. Stat. § 948.07(1) after he pleaded no contest to the charges contained in an amended information. Later, the circuit court imposed a sentence of 15 years imprisonment on each count — 5 years being initial confinement and 10 years being extended supervision — with the sentences to run concurrently.
¶ 26. On July 20, 2009, Spaeth wrote the circuit court a letter expressing dissatisfaction with the plea process.
¶ 27. With the approval of the court of appeals, Spaeth filed a post-conviction motion to reconsider again his motion to suppress the statement he made to the two Oshkosh officers at the police station.
¶ 28. On March 10, 2010, the circuit court held a hearing on the motion for post-conviction relief. The *231circuit court denied Spaeth's motion, determining that use of Spaeth's statement would not have violated the derivative use prohibition contained in State v. Evans, 77 Wis. 2d 225.
¶ 29. The court of appeals certified the appeal to this court. The court of appeals noted "the tension between" Evans immunity and "the needs and policies of the DOC." The certification requests that we "clarify if a statement made to law enforcement following a probationer's honest accounting to an agent may become a 'wholly independent source' under Kastigar and, if so, under what parameters."
III. STANDARD OF REVIEW
¶ 30. In this case, we are reviewing the application of constitutional principles to facts. "To the extent the circuit court made findings of fact, we accept those" findings of fact unless they are clearly erroneous. State v. Mark, 2008 WI App 44, ¶ 15, 308 Wis. 2d 191, 747 N.W.2d 727 (hereinafter Mark III). We review de novo the application of constitutional principles to those facts as questions of law. Id.; State v. Ward, 2009 WI 60, ¶ 17, 318 Wis. 2d 301, 767 N.W.2d 236.
IV ANALYSIS
¶ 31. This case requires the court to reexamine the fundamental principles of the privilege against self-incrimination guaranteed by the Fifth Amendment.
¶ 32. The Fifth Amendment to the United States Constitution reads, in part: "No person. . . shall be compelled in any criminal case to be a witness against *232himself." This privilege has been incorporated into the Fourteenth Amendment to apply to the States. Malloy v. Hogan, 378 U.S. 1, 6 (1964). Wisconsin has its own equivalent privilege in Article I, Section 8 of the Wisconsin Constitution.
¶ 33. The privilege against self-incrimination is "an important advance in the development of our liberty — 'one of the great landmarks in man's struggle to make himself civilized.'" Ullmann v. United States, 350 U.S. 422, 426 (1956) (citation omitted). The privilege "reflects many of our fundamental values," including an "unwillingness to subject those suspected of crime to the cruel trilemma of self-accusation, perjury or contempt; our preference for an accusatorial rather than inquisitorial system of criminal justice; our fear that self-incriminating statements will be elicited by inhumane treatment and abuses;" and the "realization that the privilege, while sometimes a shelter to the guilty, is often a protection to the innocent." Murphy v. Waterfront Comm'n of N.Y. Harbor, 378 U.S. 52, 55 (1964) (citation and internal quotation marks omitted).
¶ 34. The privilege against self-incrimination was carefully analyzed in Kastigar v. United States, 406 U.S. 441, in circumstances where it collided with the government's firmly established, often-critical need to compel testimony. The Court said that the Fifth Amendment privilege was the most important exemption to the government's power to compel testimony. Kastigar, 406 U.S. at 444. "It can be asserted in any proceeding, civil or criminal, administrative or judicial, investigatory or adjudicatory; and it protects against any disclosures that the witness reasonably believes could be used in a criminal prosecution or could lead to other evidence that might be so used." Id. at 444-45.
*233¶ 35. The Court noted that immunity statutes "seek a rational accommodation between the imperatives of the privilege and the legitimate demands of government to compel citizens to testify." Id. at 446.
¶ 36. In upholding a federal immunity statute, the Court determined that when the government compels incriminating testimony, it must grant immunity that is coextensive with the privilege against self-incrimination. Id. at 449. "We hold that. . . immunity from use and derivative use is coextensive with the scope of the privilege against self-incrimination, and therefore is sufficient to compel testimony over a claim of the privilege." Id. at 453. Stated differently, "a grant of immunity must afford protection commensurate with that afforded by the privilege .... Immunity from the use of compelled testimony, as well as evidence derived directly and indirectly therefrom, affords this protection." Id.
¶ 37. The Court hammered the significance of the derivative use protection. Immunity must prohibit "the prosecutorial authorities from using the compelled testimony in any respect." Id. "This total prohibition on use provides a comprehensive safeguard, barring the use of compelled testimony as an 'investigatory lead,' and also barring the use of any evidence obtained by focusing investigation on a witness as a result of his compelled disclosures." Id. at 460 (emphasis added) (footnote omitted).
¶ 38. Quoting from Murphy v. Waterfront Comm'n, 378 U.S. at 79 n.18, the Court said:
"Once a defendant demonstrates that he has testified, under a state grant of immunity, to matters related to the federal prosecution, the federal authorities have the burden of showing that their evidence is not tainted by *234establishing that they had an independent, legitimate source for the disputed evidence."
Kastigar, 406 U.S. at 460. "This burden of proof, which we reaffirm as appropriate, is not limited to a negation of taint; rather, it imposes on the prosecution the affirmative duty to prove that the evidence it proposes to use is derived from a legitimate source wholly independent of the compelled testimony." Id. (emphasis added).
¶ 39. The principles stated in Kastigar were strongly affirmed in New Jersey v. Portash, 440 U.S. 450 (1979), where the question was whether a prosecutor could use a person's legislatively immunized grand jury testimony to impeach the person's credibility when testifying as a defendant in a criminal trial. Id. at 451. The answer was a resounding no.4 In its opinion, the Court said that "a defendant's compelled statements, as opposed to statements taken in violation of Miranda, may not be put to any testimonial use whatever against him in a criminal trial." Id. at 459.
Testimony given in response to a grant of legislative immunity is the essence of coerced testimony. In such cases there is no question whether physical or psychological pressures overrode the defendant's will; the witness is told to talk or face the government's coercive sanctions, notably, a conviction for contempt. The information given in response to a grant of immunity may well be more reliable than information beaten from a helpless defendant, but it is no less compelled. *235The Fifth and Fourteenth Amendments provide a privilege against compelled self-incrimination, not merely against unreliable self-incrimination. Balancing of interests .... is not simply unnecessary. It is impermissible.

Id.

¶ 40. Both Kastigar and Portash involved grants of immunity that were slightly different from the immunity at play here. But the Supreme Court's decision in Minnesota v. Murphy, 465 U.S. 420 (1984), explicitly discussed immunity in the context of statements to a probation agent.
¶ 41. The case involved a probationer, Marshall Murphy, who admitted to a third party that he had committed a rape and murder unrelated to the offense for which he was on probation. Id. at 423. When this information was brought to his agent's attention, she wrote to Murphy to arrange for a meeting with him in her office and told him at the meeting of the information she had received. Id. She suggested that the information showed that Murphy needed continued treatment. Id. at 423-24. Murphy responded angrily, stated that he "felt like calling a lawyer," denied the crime he had been convicted of but admitted that he had committed the rape and murder. Id. at 424. The agent did not tell Murphy until after his admission that she had a duty to report his admission to police. Id.
¶ 42. The Murphy case turned on the question whether Murphy was required to invoke his right not to incriminate himself before making his incriminating statements.
¶ 43. The Court did not distinguish Murphy's case on grounds that he was on probation. In fact, the Court made clear that the privilege against self-incrimination is not diminished by the fact that "a defendant is *236imprisoned or on probation at the time he makes incriminating statements, if those statements are compelled." Id. at 426 (emphasis added). Instead, the Court noted that as a general rule, a person is not protected by the privilege against self-incrimination unless the person first asserts the privilege. The Court said that
Murphy was in no better position than the ordinary witness at a trial or before a grand jury who is subpoenaed, sworn to tell the truth, and obligated to answer on the pain of contempt, unless he invokes the privilege and shows that he faces a realistic threat of self-incrimination. The answers of such a witness to questions put to him are not compelled within the meaning of the Fifth Amendment unless the witness is required to answer over his valid claim of the privilege.
Id. at 427. "[I]n the ordinary case, if a witness under compulsion to testify makes disclosures instead of claiming the privilege, the government has not 'compelled' him to incriminate himself." Id. (quoting Garner v. United States, 424 U.S. 648, 654 (1976)). "[A] witness under compulsion to make disclosures must assert the privilege in a timely manner." Murphy, 465 U.S. at 428 (citing United States v. Kordel, 397 U.S. 1 (1970)).
¶ 44. Having established this general rule, the Court acknowledged exceptions, the first being "custodial interrogation." Id. at 429-30. The rule does not apply the same way when a person is "in custody." Under Miranda v. Arizona, 384 U.S. 436 (1966), incriminating statements obtained during custodial interrogation must be suppressed unless a suspect fails to claim the Fifth Amendment privilege after being warned of the right to remain silent and warned of the consequences of failure to assert that right. Murphy, 465 U.S. at 430 (emphasis added)(citing Miranda, 384 U.S. at 467-69, 475-77).
*237¶ 45. The Court was quick to explain that this exception did not apply to Murphy because he was not "in custody" when he was in his probation agent's office. The communication that the agent sent to Murphy did not order him to appear at a particular time. He came when it was convenient to both of them, id. at 433, and he left after he had made his incriminating admission, id. at 424.
¶ 46. Hence, the critical issue in that case was whether Murphy was in a situation that gave rise to a self-executing privilege against self-incrimination, that is, a privilege that he did not have to invoke.
¶ 47. The Court spelled out such an exception: "The general rule that the privilege must be claimed when self-incrimination is threatened... [is] inapplicable in cases where the assertion of the privilege is penalized so as to foreclose a free choice to remain silent,... [thus] compelling] incriminating testimony." Id. at 434 (citation and internal quotation marks omitted).
The threat of punishment for reliance on the privilege distinguishes cases of this sort from the ordinary case in which a witness is merely required to appear and give testimony. A State may require a probationer to appear and discuss matters that affect his probationary status; such a requirement, without more, does not give rise to a self-executing privilege. The result may be different if the questions put to the probationer, however relevant to his probationary status, call for answers that would incriminate him in a pending or later criminal prosecution. There is thus a substantial basis in our cases for concluding that if the State, either expressly or by implication, asserts that invocation of the privilege would lead to revocation of probation, it would have created the classic penalty *238situation, the failure to assert the privilege would be excused, and the probationer's answers would be deemed compelled and inadmissible in a criminal prosecution.
Id. at 435.
¶ 48. The Court concluded, with respect to Murphy, that Minnesota did not go beyond requiring him to appear and give testimony. It did not "require him to choose between making incriminating statements and jeopardizing his conditional liberty by remaining silent." Id. at 436. Requiring him to make that choice, the Court said, would constitute an "extra, impermissible step." Id.
¶ 49. The result in Minnesota v. Murphy does not govern this case. The parties concede that under the law of Wisconsin embodied in statutes, rules, and case law,5 and under the particular circumstances facing Spaeth as explained in the sworn testimony of Agent DeWitt, Spaeth's participation in all three parts of the polygraph examination was compelled, producing compelled, incriminating testimonial evidence.6
¶ 50. The Wisconsin Department of Corrections (DOC) has statutory authority under Wis. Stat. § 301.132 to require sex offenders to submit to lie detector tests while they are on parole, probation, or extended supervision. Wis. Stat. § 301.132(2) provides:
*239The department may require a sex offender to submit to a lie detector test when directed to do so by the department. The department may require submission to a lie detector test under this subsection as a part of a sex offender's correctional programming or care and treatment, as a condition of a sex offender's probation, parole or extended supervision, or both as a part of a sex offender's correctional programming or care and treatment and as a condition of the sex offender's probation, parole or extended supervision.

Id.

¶ 51. In addition, under Wis. Stat. § 301.132(3), the DOC has rulemaking authority to "establish!] a lie detector test program for sex offenders." Id. Under that rulemaking authority, the DOC has promulgated Wis. Admin. Code § DOC 332.17 (June 2009), which provides in pertinent part:
(1) SELECTION OF PARTICIPANTS. Upon the approval of an agent's supervisor, an agent may require an offender who is a sex offender to participate in the lie detector program. The agent may require an offender who is a sex offender to submit to the lie detector examination process based on the following:
(b) For an offender who is a sex offender and who is currently on probation or parole:
1. The offender's criminal record of sexual offenses.
2. The offender's adjustment under supervision, including recent rules violations or recent consideration for alternatives to revocation.
3. The offender's compliance with current programming.
(2) NOTICE, (a) An agent shall provide an offender *240who is a sex offender and who is selected to participate in the lie detector examination process written notice of the lie detector program requirements. The department may require an offender who is a sex offender to participate in the lie detector examination process without the offender's informed consent.
(b) An agent shall provide written notice to an offender who is a sex offender and who is required to take a lie detector test. The notice shall include the following:
1. Date, time, and location of the scheduled test.
2. Instructions to complete any preliminary questionnaires.
(4) TEST ADMINISTRATION. The department may administer lie detector tests or contract with an outside vendor to administer the tests. ...
(6) SANCTIONS, (a) If an offender who is a sex offender refuses to participate in any portion of the lie detector examination process or to pay a lie detector fee, the agent shall investigate the refusal as a violation of a rule or condition of supervision in accordance with ch. DOC 331.
(b) If an offender who is a sex offender discloses a violation of a rule or condition of supervision during the lie detector examination process, the agent shall investigate the disclosure as a violation of a rule or condition of supervision, in accordance with ch. DOC 331.
(c) If an offender who is a sex offender discloses criminal conduct during the lie detector examination process, the agent, with the approval of the agent's supervisor, shall refer the disclosure to law enforcement authorities.
*241(d) Revocation of probation or parole of an offender who is a sex offender may not be based solely on a finding of deception as disclosed by a lie detector test.
(7) DISCLOSURE OF TEST INFORMATION. The department may disclose information regarding a lie detector test or information disclosed during the lie detector test examination process of an offender who is a sex offender only to the following and only for purposes relating to correctional programming, care and treatment of the offender:
(a) Department employees.
(b) Department vendors.
(c) Another agency or person.
(d) Law enforcement agencies.
Id. (emphasis added).
¶ 52. In sum, the law unequivocally provides that incriminating testimony may be compelled but that it may be disclosed only for purposes relating to correctional programming, care, and treatment of the offender. These legitimate purposes include revocation of probation or parole.
¶ 53. Agent DeWitt testified at the suppression hearing that DOC requires all sex offenders to take polygraph examinations. She testified that she requires all the individuals she supervises to take polygraph examinations at least annually. These individuals are required to participate in the examination process, are required to truthfully answer questions, and must sign the "consent form" or face a sanction.
¶ 54. As noted, the code itself contains a provision limiting the use of statements obtained during a polygraph examination to treatment. Wis. Admin. Code *242§ DOC 332.17(7). This limitation on use of the compelled statements is constitutionally required.
¶ 55. The polygraph statute was first passed in 1995, and the administrative code provisions were promulgated in 1998. Yet, Wisconsin's history in compelling attendance and compelling truthful answers from probationers to agents in the context of probation and parole supervision, has a much longer history. In Evans, 77 Wis. 2d 225, this court discussed the issue of compelled statements in the probation context. In Evans, the probationer was charged with offenses relating to delivery of illegal narcotics. Id. at 228. The probationer, with the advice of counsel, refused to answer subsequent questions about his activities posed by his probation agents. Id. at 228-29. The agents sought to revoke probation based upon his silence. Id. at 229. At the revocation hearing, the probationer again invoked the privilege and his probation was revoked principally due to his silence. Id. at 230. The court recognized the right of the state to compel answers from probationers and parolees, but only if they were granted corresponding immunity as outlined in Kastigar. Id. at 231-35.
¶ 56. This court and the court of appeals also have recognized, in other contexts, the right of the State to compel statements from probationers and the corresponding obligation to provide immunity coextensive with the Fifth Amendment privilege. In State v. Thompson, 142 Wis. 2d 821, 419 N.W.2d 564 (Ct. App. 1987), the court of appeals held that a probationer's statements to his agent, after threat of revocation for his silence, were immunized against any use in a future criminal proceeding. Id. at 828-32. Likewise, in State ex rel. Tate v. Schwarz, 2002 WI 127, 257 Wis. 2d 40, 654 N.W.2d 438, this court held that the probationer could *243not be required to admit to the crime committed as part of his treatment unless he was offered immunity as described in Evans.
¶ 57. The court of appeals' recent decision in State v. Peebles, 2010 WI App 156, 330 Wis. 2d 243, 792 N.W.2d 212, demonstrates how statements made to probation agents may be "compelled by way of probation rules." Id., ¶ 19. The probationer did not invoke the privilege before a grant of immunity. However, based upon the probationer's own testimony relating his subjective view of the consequences of failure to take a polygraph examination and answer truthfully, the court of appeals held that the probationer's statements were compelled and subject to immunity under Evans because the statements were compelled by the rules of probation. Id., ¶¶ 5, 20-21.
¶ 58. In the present case, Agent DeWitt's own testimony revealed that Spaeth was required to take the polygraph examination or face a sanction, including possible revocation. This compulsion is authorized by statute and rule, demonstrated in the cases, and testified to by the DOC agent involved. All parties agree that this case involves compulsion. As a result, we have no difficulty determining that Spaeth was compelled, under the rules of his probation, to answer truthfully during the polygraph examination.
¶ 59. In short, it makes no difference on the facts of this case that Spaeth did not invoke the privilege against self-incrimination. We see this case as one involving compelled, incriminating, testimonial evidence, making it subject to the principles of Kastigar, Portash, and Evans. This case falls within one of the stated exceptions to the "invocation" rule in Minnesota *244v. Murphy. As a result, Spaeth's statement to police may not be used in any criminal proceeding because the statement was not derived from a source wholly independent from the compelled testimony. It was derived from compelled testimonial evidence.
¶ 60. The State contends that the court should apply the attenuation doctrine to the fruits of compelled statements like Spaeth's admissions to Agent DeWitt, when the fruits are arguably subject to derivative use immunity. We disagree.
¶ 61. The court of appeals decision in Mark discussed the attenuation doctrine in the compelled statement/immunity context but did not permit application of the doctrine in Mark's Chapter 980 trial. Mark III, 308 Wis. 2d 191, ¶¶ 19-25.
¶ 62. The court of appeals decision was the third published decision involving the State's effort to commit Charles W Mark as a sexually violent person under Chapter 980. The first was State v. Mark, 2005 WI App 62, 280 Wis. 2d 436, 701 N.W.2d 598 (hereinafter Mark I). The second was State v. Mark, 2006 WI 78, 292 Wis. 2d 1, 718 N.W.2d 90 (hereinafter Mark II). The case presented questions about the admissibility of various statements that Mark, a convicted sex offender, made to his probation agent. This court's decision in Mark II stressed that "in order for a statement to be properly excluded under the Fifth Amendment privilege against self-incrimination... it must be [1] testimonial, [2] compelled, and [3] incriminating." Mark II, 292 Wis. 2d 1, ¶¶ 2, 42. The case was remanded to the circuit court to determine whether the statements determined to be "incriminating" also "were compelled." Mark I, 280 Wis. 2d 436, ¶ 51.
¶ 63. In the third Mark decision, the court of appeals examined what it called "involuntary" written *245and oral statements, e.g., statements satisfying the "compelled" prong of potentially inadmissible statements. The court said:
When an individual has given an involuntary statement, a subsequent statement is also considered involuntary unless it can be "separated from the circumstances surrounding" the earlier statement by a "break in the stream of events," between the first statement to the second, "sufficient to insulate the statement from the effect of all that went before."
Mark III, 308 Wis. 2d 191, ¶ 20 (citations omitted). The court of appeals then cited various "factors" that might be relevant in deciding whether there was a sufficient break, id., ¶ 22, including "the time that passed between the statements, and the change in the identity of the interrogators." Id.
¶ 64. The attenuation doctrine — as normally understood to include such factors as the passage of time between improper police conduct and, say, a confession — is simply inapplicable when police are following up compelled, incriminating, testimonial statements. The attenuation doctrine has application in certain other situations where the police ultimately obtain a voluntary admission. However, we see no indication that the Supreme Court has applied or hinted at applying the attenuation doctrine to compelled, incriminating, testimonial statements subject to Kastigar-Portash-Evans immunity. Opening this door would invite the government to compel admissions from probationers and parolees, use the information to secure their revocations in noncriminal revocation proceedings, and then wait long enough to use the information again as the basis to investigate the suspects or obtain new admissions from them. The passage of time *246does not sever a clear linkage to compelled, incriminating, testimonial evidence. Such application of the attenuation doctrine would be inconsistent with the principles of Kastigar and Portash and cannot be entertained by a state court that is bound to follow the Supreme Court in interpreting the Fifth Amendment.
¶ 65. We are equally skeptical that Montejo v. Louisiana, 556 U.S. 778 (2009), which recognizes "the prophylactic protection" afforded to a suspect by Miranda, will ever be said to override the derivative immunity that attaches to compelled incriminating testimony. If this ever happens, it must come in a directive from the Supreme Court. Thus, the circuit court's finding that Spaeth made a voluntary statement to police, after a valid Miranda warning, is not relevant.
¶ 66. This brings us to the question posed in the certification, namely, whether "a statement made to law enforcement following a probationer's honest accounting to an agent may become a 'wholly independent source' under Kastigar . .. and, if so, under what parameters."
¶ 67. As Minnesota v. Murphy makes clear, not all statements made to probation agents are subject to use and derivative use immunity. The Constitution bars the use of compelled, incriminating testimonial statements and their fruits in a subsequent criminal prosecution. However, if a statement to a probation agent is not compelled, incriminating, or testimonial it is not covered by the Fifth Amendment privilege, may be shared with law enforcement, and may be used in a criminal prosecution. Probationers do not receive immunity for information "volunteered during a routine interview with a probation officer." Thompson, 142 Wis. 2d at 828. The Fifth Amendment was not intended to permit offenders to "game the system" by confessing all past *247wrongs at any opportunity they have, thereby precluding or seriously impairing a future criminal prosecution for those wrongs.7
¶ 68. Consequently, the State must understand the implications of the system it operates. Wisconsin's system appears to compel truthful answers from its probationers and parolees. The failure to supply truthful information on demand can lead to revocation. Supplying truthful information also can lead to revocation.
¶ 69. This is precisely what happened to Spaeth. A revocation hearing was held at the Winnebago County Jail on April 12, 2006. In re Spaeth, Wis. Div. Hearings and Appeals, No. 022806-235568-A (Apr. 17, 2006). Spaeth was revoked for the entire remainder of *248his sentence: "two years, four months and nine days." In re Spaeth, Wis. Div. Hearings and Appeals, No. 022806-235568-A (May 5, 2006). He was revoked because of his sexual contact with minors which "consisted of touching or brushing their buttocks, breast and vaginal areas." In re Spaeth, Wis. Div. Hearings and Appeals, No. 022806-235568-A (Apr. 17, 2006). His agent testified against him. Id.
¶ 70. The State cannot compel a probationer to provide this kind of incriminating testimonial evidence, which may be used against him in the noncriminal revocation proceeding, Murphy, 465 U.S. at 435 n.7; see also State ex rel. Cramer v. Schwarz, 2000 WI 86, ¶ 28, 236 Wis. 2d 473, 613 N.W.2d 591, and then use that information again, directly or indirectly, to prosecute the probationer criminally. The State must decide whether to take the "impermissible step" of forcing a probationer "to choose between making incriminating statements and jeopardizing his conditional liberty by remaining silent," Murphy, 465 U.S. at 436, because forcing that choice will bar future use of the incriminating evidence in a criminal prosecution.
¶ 71. If a Wisconsin probation agent obtains an incriminating admission of criminal conduct under compulsion, the agent appears to be required to advise law enforcement, so long as the agent has approval from the agent's supervisor. Wis. Admin. Code § DOC 332.17(6) (c). Disclosure should be evaluated in every situation where revocation appears to be insufficient and criminal prosecution appears desirable. Divulging compelled, incriminating testimonial evidence to police may taint an ongoing or future independent investigation.
*249¶ 72. The certification memorandum observes that
if Spaeth had initiated his statement to police — by going to the station of his own volition the next day... the statement would satisfy the Kastigar 'wholly independent source' standard.... Likewise, if the police had interviewed Spaeth for an unrelated reason (without knowledge of his statements to his agent), and Spaeth had volunteered the information to them, use of the statement would not be problematic under Kastigar.
¶ 73. These comments, along with the suggestions of Justice Abrahamson in her Evans concurrence that a probation agent may wish to delay compelling statements from or even questioning a suspect and possibly delaying a revocation proceeding until after a criminal trial, Evans, 77 Wis. 2d at 240-41 (Abraham-son, J., concurring), are well-taken. The Evans case arose in the context of statements that were required of a probationer at a revocation hearing. Id. at 229-30. Therefore, the suggestion to delay a revocation proceeding has significance only insofar as it results in a delay of statements being compelled. Compelled statements may not be used in a criminal proceeding, even if the revocation proceeding occurs after the criminal proceeding.
¶ 74. The State has the burden of proof, after a compelled incriminating testimonial statement is obtained by a probation agent, of demonstrating that evidence it wishes to use in a criminal prosecution is "derived from a legitimate source wholly independent of the compelled testimony." Kastigar, 406 U.S. at 460.
¶ 75. We wonder how frequently the facts before us are likely to recur — that is, how often a probation *250agent has no advance warning that a probationer has committed new crimes and police have no independent knowledge that these crimes have been committed. If this occurs with any frequency, the authorities should develop strategies for dealing with such contingencies.
¶ 76. We are mindful that today's decision presents law enforcement with very difficult dilemmas. Law enforcement authorities may have to choose in some instances between (1) compelling statements to support probation revocation but effectively giving up on future prosecution; and (2) not compelling statements and then never discovering serious crimes. Nevertheless, the analysis in this opinion is not new. The result here is required by Kastigar, Evans, Murphy, and Peebles.
¶ 77. We note that nothing in this opinion prevents law enforcement from investigating offenses it learns of from a legitimate independent source, not derived from a compelled statement; and nothing in this opinion prevents DOC from using a compelled, incriminating statement to revoke probation. In short, compelled, incriminating, testimonial evidence may be invaluable for one purpose but worthless, even counterproductive, for another.
¶ 78. It is not our role as a court to develop strategies for law enforcement. That responsibility belongs to the other branches of government. Our role is to assure that the strategies employed do not abridge the constitutional rights that we have been entrusted to protect.
V CONCLUSION
¶ 79. We hold that the statement Spaeth made to Oshkosh police was derived from the compelled, incriminating, testimonial statement that he made to his pro*251bation agent. Thus, Spaeth's statement to police was not derived from a source "wholly independent" from his compelled testimony, as required by Kastigar and Evans, even though the statement was preceded by a valid Miranda warning. Consequently, Spaeth's statement to officers is subject to derivative use immunity and may not be used in any subsequent criminal trial. Therefore, we reverse the convictions of Joseph Spaeth and determine that his compelled statement to his probation agent, his subsequent statement to Oshkosh police, and any evidence derived from either statement must be suppressed in any criminal trial. This rule does not apply to a revocation hearing.
By the Court. — The judgment of the circuit court is reversed and the cause is remanded.

 All subsequent references to the Wisconsin Statutes are to the 2009-10 version unless otherwise indicated.


 The parties assert that Spaeth was on probation. The record is not clear whether Spaeth's status was probation or parole. However, the immunity discussed in this opinion applies, in the same manner, to individuals on either probation or parole. State v. Evans, 77 Wis. 2d 225, 227-28 & 228 n.1, 252 N.W.2d 664 (1977).


 The language cited above from the polygraph "consent form" should be compared to the language in a probation/parole form used in the case of State v. Mark, 2008 WI App 44, ¶ 5, 308 Wis. 2d 191, 747 N.W.2d 727 (hereinafter Mark III).


 Evans had left open the possibility that immunized statements could be used for impeachment purposes, 77 Wis. 2d at 235-36, but Scans predated New Jersey v. Portash, 440 U.S. 450 (1979), and that part of Evans is no longer valid. State v. Thompson, 142 Wis. 2d 821, 831, 419 N.W.2d 564 (Ct. App. 1987).


 See Thompson, 142 Wis. 2d at 828-29 (holding, post-Murphy, that under Wisconsin law a probationer had been compelled to speak and was thus required to receive immunity under Kastigar and Evans).


 The State forthrightly concedes that "It is undisputed that Spaeth's inculpatory statement to his probation agent was 'compelled' as a matter of law and protected by Evans immunity."


 The facts in State v. Mark are worth careful study, especially the written and oral statements that Mark made to his probation agent about trying to break into a neighbor's bathroom in his hotel. State v. Mark, 2005 WI App 62, ¶ 7, 280 Wis. 2d 436, 701 N.W.2d 598 (hereinafter Mark J); State v. Mark, 2006 WI 78, ¶ 6, 292 Wis. 2d 1, 718 N.W.2d 90 (hereinafter Mark II); Mark III, 308 Wis. 2d 191, ¶ 6.
The incident at the hotel occurred on March 27, 2000. The suppressed written report was prepared by the agent and signed by Mark on April 28, 2000. Mark II, 292 Wis. 2d 1, ¶ 6. The oral statement was obtained "approximately two weeks" later. Id., ¶ 7. The written statement reads in part: "I went back to apologize to [J]. Because [J] threatened to call the police this week [a month after the incident] that is why I notified my agent & Human Services of the incident.... On Sunday night on 4/23/00, [J's] boyfriend . .. told me that they were thinking about getting a restraining order against me." A DOC document in the record indicates that Mark "self-reported violations."
These facts suggest that authorities in the Mark case might have avoided at least some of the problems from "compelled" or immunized testimony by handling things differently.